U.S. Department of Justice
Civil Rights Division

Special Counselfor Immigration Related
Unfair Employment Practices - NYA
950 Pennsylvania Avenue, NW
Washington, DC 20530

December 23,2009

Via First Class Mail and E-mail (Brian@Hallidaylaw.com)
Brian J. Halliday, Esq.
The Law Offices ofBrian J. Halliday, Inc.
3789 Green Road
Beachwood, Ohio 44122
Re:

Technical Assistance Inquiry Regarding Reverification ofEmployee

Dear Mr. Halliday:
Thank you for your N ovember 19, 2009, e-mail inquiry to the Office of Special Counsel
for Immigration Related Unfair Employment Practices (OSC).
As you may know, OSC investigates allegations of national origin and citizenship status
dü¡crimination in the workplace, as well as discrimination in the employment eligibility
verification process ("document abuse") and retaliation under the anti-discrimination provision of
the Immigration and Nationality Act (INA), 8 U.S.C. § 1324b.
In your email, you present the following fact pattem. When a foreign national was
initially hired, she presented a valid foreign passport and unexpired Machine Readable
Immigrant Visa with the following notation "[u]pon endorsement serves as temporary 1-551
evidencing permanent residence for 1 year." Before the one-year period expired, the employee
completed a new Form 1-9 indicating that she is a lawful permanent resident and she presented a
valid state-issued identification card and an unrestricted social security cardo Y our email requests
an advisory opinion on whether "the reverification requirement of an LPR employee who
presented temporary 1-551 printed notation on a MRIV [is] extinguished by a subsequent Form
1-9 completed using a state ID and unrestricted social security card?"
While this Office cannot give you an advisory opinion on any set of facts involving a
particular individual or coinpany, we can direct your attention to sorne information that the
United States Citizenship and Immigration Services (USCIS) within the U.S. Department of
Homeland Security has provided about the Employment Eligibility Verification Form 1-9
process, and share general information regarding the requirements ofthe anti-discrimination
provision of the INA.

USC1S Handbookfor Employers, 1nstructionsfor Completing the Form 1-9 (Form M-274,
Rev. 07/31/09), List of Acceptable Documents, provides that a foreign passport that contains a
temporary 1-551 printed notation on a machine-readable immigrant visa (MRIV) is a valid List A
document. Handbookfor Employers at 43. When an MRIV expires, an employee must be
reverified. Handbookfor Employers at 12. Since the foreign passport that contains a temporary
1-551 printed notation on a MRIV is a List A document, for reverification an employee only
needs to show a List A or List C document. Handbookfor Employers at 36. When an employee
is reverified, the employee either completes Section 3 ofForm 1-9 or a new Form 1-9; however,
in either case, the employee only needs to show a List A or List C document. Handbookfor
Employers at 12. If an employee presents a List C document, an unrestricted Social Security card
in this instance, no further verification is permitted going forward since the card does not expire.
As mentioned aboye, document abuse in the employment eligibility verification process
is prohibited under the INA. Employers may not request more or different documents from or
reject documents presented by lawful permanent residents in the Form 1-9 process because of
their citizenship status. This practice is prohibited linder the INA. 8 U.S.C. § 1324b(a)(6).
1 hope this information is helpful. Please contact OSC through our toll-free number at
1-800-255-8155 or osccrt@usdoj.gov, ifyou have further questions about this or any other
matter.
Sincerely,

atherine A. Bal
Deputy Special Counsel

